                    UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION (DETROIT)


In re:                                                       Chapter 11

Central Processing Services, LLC,                            Case No. 19-43217

         Debtor.                                             Hon. Phillip J. Shefferly
                                         /


                ORDER DENYING UNITED STATES OF AMERICA’S
          MOTION FOR ACCOUNTING, DISGORGEMENT, AND OTHER RELIEF


         On November 5, 2019, the Court issued an Opinion Denying United States of

America’s Motion for Accounting, Disgorgement, and Other Relief (“Opinion”)

(ECF No. 153).       For the reasons set forth in the Opinion, all of which are

incorporated herein,

         IT IS HEREBY ORDERED that the United States of America’s Motion for

Accounting, Disgorgement, and Other Relief (ECF No. 135) is denied.



Signed on November 05, 2019




  19-43217-pjs     Doc 154    Filed 11/05/19   Entered 11/05/19 11:53:28   Page 1 of 1
